Citation Nr: 0947659	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  04-37 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, variously diagnosed.  


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The Veteran had active military service from April 1969 to 
October 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to service connection 
for PTSD.  

The Veteran was scheduled for a March 2005 Decision Review 
Officer (DRO) hearing, but did not appear.  In January 2006, 
the Veteran requested that his case be remanded because he 
was not given a hearing before a DRO; in July 2006 the Board 
remanded the Veteran's present claim so that he could be 
afforded a DRO hearing.  The Veteran was scheduled for an 
October 24, 2006, DRO hearing, but cancelled the hearing.

In February 2008 the Board reopened the Veteran's previously 
denied claim of service connection for PTSD, and denied the 
claim because the preponderance of the evidence was against a 
finding that the Veteran had a diagnosis of PTSD.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court) which, in a May 
21, 2009 Order, granted the parties' Joint Motion for remand, 
vacating the Board's February 2008 decision that denied 
service connection for PTSD, and remanding the case for 
compliance with the terms of the Joint Motion.  The issue on 
appeal has been recharacterized in accordance with the April 
2009 Joint Motion and May 2009 Court Order.  

Following the May 2009 Court Order, in September 2009, the 
Veteran submitted a psychiatric evaluation and opinion, along 
with a waiver of initial RO consideration of the evidence.  
See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran seeks service connection for an acquired 
psychiatric disability.  He claims that he has PTSD as the 
result of a car accident during service in which he killed a 
young girl while on leave in Puerto Rico.  

In the April 2009 Joint Motion, the parties agreed that in 
light of the Court's February 2009 Clemons case the Veteran's 
claim should be returned to the Board so that the Board can 
address in the first instance whether there is also, as an 
included or separate claim, a claim of entitlement to service 
connection for a mental disability, to include depression and 
PTSD.  See Clemons v. Shinseki, No. 07-0558 (U.S. Vet. App. 
Feb. 17, 2009) (holding that a claim for service connection 
for PTSD encompasses a claim for service connection for a 
psychiatric disability no matter how it is diagnosed).  This 
claim must again be remanded.  

The Veteran has been diagnosed with a number of psychiatric 
disabilities.  A private psychiatric treatment record dated 
in February 1998 diagnosed the Veteran with severe major 
depression and specifically ruled out chronic PTSD.  A May 
1998 VA examination report notes that the examiner diagnosed 
the Veteran with adjustment reaction.  A private psychiatric 
evaluation for Social Security purposes from the Veteran's 
physician, Dr. M. dated in February 2007, notes that the 
Veteran had been seen by him in February 2005, January 2006, 
monthly from March-December 2006, and in January 2007, and 
that the onset of his psychiatric history was 1973.  His 
diagnoses included bipolar disorder, mixed.  A September 2009 
private psychiatric examination from Dr. M. notes that the 
Veteran was seen by him in February 2005, January 2006, 
monthly from March-December 2006, January 2007, March 2007, 
April 2007, July 2007, October 2007, January 2008, April 
2008, July 2008, October 2008, March 2009, and June 2009.  
Following a mental status examination it was noted that the 
Veteran has PTSD as the result of an in-service fatal 
automobile accident.  The psychiatrist noted that the Veteran 
presented with suicidal thoughts, violence, irritability, 
poor control of impulse, and marital, social, and familial 
problems.  

The Veteran's August 1969 service treatment records (STRs) 
note that the Veteran was present for nerves and that he was 
referred to mental hygiene.  The Veteran's personnel records 
corroborate his claimed stressor of a fatal car accident 
during service.   

This case must be remanded for a number of reasons.

First, the September 2009 private psychiatric evaluation does 
not discuss whether the Veteran has a diagnosis of PTSD that 
conforms to the specific criteria listed in the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV), and 
hence it cannot be the basis of a grant of service connection 
for PTSD.  See 38 C.F.R. § 3.304(f) (noting that a diagnosis 
of PTSD must be established in accordance with 38 C.F.R. § 
4.125(a), which requires that, for VA purposes, all mental 
disorder diagnoses must conform to the DSM-IV).  

The current record contains medical evidence of a number of 
psychiatric disabilities and a corroborated in-service 
stressor and referral to mental hygiene for nervousness 
during service.  No VA examination has been provided as to 
whether the Veteran's acquired psychiatric disability, 
whatever it may consist of, is related to his service.  There 
is insufficient medical evidence for the Board to decide the 
Veteran's claim and a VA medical examination must be 
provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Second, the February 2007 and September 2009 private 
psychiatric opinions note a number of treatment records that 
have not been obtained by the RO.  To ensure that VA has met 
its duty to assist the appellant in developing the evidence 
in support of his claim pursuant to 38 U.S.C.A. § 5103A, and 
to ensure full compliance with due process requirements, this 
case must be remanded so that the RO can attempt to obtain 
these psychiatric treatment records.  

Third, the Board notes that the February 2007 private 
psychiatric evaluation report is in both Spanish and English 
and remains un-translated.  
Finally, the record reflects that the Veteran was convicted 
of involuntary manslaughter and was imprisoned for 308 days, 
for the incident noted as the stressor for his psychiatric 
condition.  The record also reflects that his discharge was 
upgraded in 1983 to "Honorable."  The record does not 
reflect whether he was convicted of a felony; does not 
reflect the rationale for the upgraded discharge; and does 
not address whether the Veteran is precluded from receiving 
compensation under the provisions of 38 C.F.R. §§ 3.301, 
3.1(m), and 3.1(n). 

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to obtain any 
and all private treatment records from Dr. 
M.  Note negative responses.  

2.  Translate into English any private 
treatment records received from Dr. M. and 
the February 2007 private psychiatric 
evaluation report of record.  

3.  Obtain all records necessary to 
determine whether or not the Veteran was 
convicted of a felony; obtain the records 
from the Discharge Review Board regarding 
his 1983 discharge upgrade; and determine 
whether the Veteran is or is not eligible 
to receive compensation under the Line of 
Duty provisions of 38 C.F.R. 

4.  After the completion of the above, and 
only if the Veteran is determined to be 
eligible to receive VA compensation 
benefits, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his current acquired 
psychiatric disability.  As to any 
psychiatric disability diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
related to his military service.  

A complete rationale must be provided for 
all opinions.  The claim folder must be 
made available to the examiner for review 
in conjunction with the examination.  

The examiner must note and specifically 
address in his opinion(s) the February 
2007 and September 2009 private medical 
opinions and any other private treatment 
records received from Dr. M, and comment 
on the significance, if any, of the fact 
that the Veteran was treated by Dr. M 
since 2005, but was not diagnosed with 
PTSD by him until the September 2009 
evaluation.  Likewise, the examiner must 
note and specially address in his 
opinion(s) the Veteran's August 1969 STR 
and the Veteran's corroborated in-service 
automobile accident.  

5.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.






The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


